         Case 3:20-cv-00846-BKS Document 56 Filed 03/16/21 Page 1 of 6




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


WALTER JOSEPH REGAN,

                                      Appellant,                     3:20-cv-00846 (BKS)

v.

HENRY HON and MICHELE DOMRES-HON,

                                      Appellees.


Appearances:

Appellant pro se:
Walter Joseph Regan
Ithaca, NY 14851

For Appellees:
Edward Y. Crossmore
Crossmore Law Firm
115 West Green Street
Ithaca, NY 14850

Hon. Brenda K. Sannes, U. S. District Judge

                                 ORDER TO SHOW CAUSE

       Debtor-Appellant Walter Joseph Regan (“Regan” or “Appellant”) brings this appeal from

a July 10, 2020 order of the United States Bankruptcy Court for the Northern District of New

York (the “Bankruptcy Court”) in Adversary Proceeding No. 19-50006 holding him in civil

contempt and assessing sanctions for violating the Bankruptcy Court’s December 13, 2019

discovery order and for spoliation of evidence. (Dkt. No. 1).

       By scheduling order dated October 27, 2020, Regan was originally given forty days to

file his opening appellate brief. (Dkt. No. 28). On that same day, the Court observed that Regan

had filed a submission styled as a designation of the record on direct appeal to the Second
           Case 3:20-cv-00846-BKS Document 56 Filed 03/16/21 Page 2 of 6




Circuit, pursuant to Fed. R. Bankr. P. 8006; the Court “assume[d] this [was] a result of

Appellant’s attempt to comply with this Court’s order instructing him to file a designation of the

record on appeal, which erroneously directed him to Fed. R. Bankr. P. 8006 (governing

certification of direct appeals to the Second Circuit) rather than Fed. R. Bankr. P. 8009

(governing designation of the record on appeal to this Court).” (Dkt. No. 27). The Court ruled

that: (1) Regan’s “appeal will not be dismissed for failure to comply with Federal Rule of

Bankruptcy Procedure 8009(a)(1)(A)”; and (2) “[t]o the extent Appellant’s submission seeks

certification that he may immediately appeal the Bankruptcy Court's Order to the Second Circuit

Court of Appeals under 28 USC 158(d)(2)(A), that request is DENIED.” (Id.). The Court found

that Regan’s appeal was “properly pending before this Court” and “certifie[d] under 28 USC

1915(a)(3) that an appeal to the Second Circuit Court of Appeals at this stage of the proceedings

is not in good faith and may not be taken in forma pauperis.” (Id.).1

         On November 10, Regan filed a motion for reconsideration, stating that he did, in fact,

intend to file a direct appeal to the Second Circuit, and asking the Court to certify such an appeal.

(Dkt. No. 31).2 On November 12, the Court “construed [Regan’s motion] as a notice of appeal”

of the Court’s order denying a certification of direct appeal, and denied the motion, again

“certif[ying] under 28 U.S.C. § 1915(a)(3) that any appeal to the Second Circuit Court of

Appeals at this stage of the proceedings is not in good faith and may not be taken in forma

pauperis.” (Dkt. No. 33).

         Upon Regan’s request for a forty-day extension of his deadline for filing his opening

appellate brief, (Dkt. No. 35), the Court granted him a thirty-day extension, making his brief due


1
  On that same day, the Court issued an order denying Regan’s request to appoint counsel to represent him in this
appeal. (Dkt. No. 26).
2
  Regan also filed a motion to reconsider the Court’s denial of his request for appointment of counsel, (Dkt. No. 30),
which the Court denied, (Dkt. No. 33).


                                                          2
           Case 3:20-cv-00846-BKS Document 56 Filed 03/16/21 Page 3 of 6




on January 6, 2021, (Dkt. No. 36). Regan did not file a brief by this deadline or request any

additional extensions.

         Despite the Court’s orders certifying that a direct appeal to the Second Circuit was

premature, Regan continued to pursue a direct appeal to the Second Circuit. On January 13,

2021, the Second Circuit issued an Order stating that “it lacks jurisdiction over [Appellant’s]

appeals because a final order has not been issued by the district court as contemplated by 28

U.S.C. § 1291 and neither the bankruptcy court nor the district court certified a direct appeal as

contemplated by 28 USC § 158(d).” In Re: Walter Joseph Regan, Case Nos. 20-3444 (L), 20-

4208 (Con), 20-4210 (Con). On January 27, Regan filed a motion in the Second Circuit to

reinstate his appeal, (Dkt. No. 47), which the Second Circuit has not yet issued a decision on.

Regan has continued to file motions in the Second Circuit, including as recently as March 12. In

Re: Walter Joseph Regan, Case Nos. 20-3444 (L), 20-4208 (Con), 20-4210 (Con).

         On January 20, Appellees Henry Hon and Michele Domres-Hon (“the Hons” or

“Appellees”) filed a motion to dismiss this appeal based on Regan’s failure to timely file his

opening brief. (Dkt. No. 41). Regan did not respond to the Hons’ motion to dismiss by the

deadline of February 5.3 On February 9, this Court issued an order (the “February 9 Order”)

denying the Hons’ motion to dismiss Regan’s appeal. (Dkt. No. 51).4 Instead, the Court granted

Regan “one final, thirty-day extension to file his opening brief.” (Id. at 10). In its February 9




3
  A certificate of service for the motion reflects that the motion was served on Regan via first class mail on January
15. (Dkt. No. 42). In an affidavit, Regan stated that he has never been properly served with the motion; the affidavit
does not specify how he learned of the motion, but his affidavit is dated January 27, meaning he apparently became
aware of the motion prior to that date. (Dkt. No. 47, at 1, 6, 7). Regan did not seek any extension of his deadline to
respond to Appellees’ motion.
4
  In that same order, the Court denied Regan’s “[m]otion to U.S. Court of Appeals for the Second Circuit to Stay
Bankruptcy District Court Proceedings Pending Resolution of Appeal,” which, in light of the fact that the Second
Circuit had already dismissed Regan’s appeals, the Court construed “as a motion to this Court to stay the [B]ankruptcy
[C]ourt proceedings pending the appeal in this case” pursuant to Fed. R. Bankr. P. 8007(b). (Dkt. Nos. 44, 51).


                                                          3
           Case 3:20-cv-00846-BKS Document 56 Filed 03/16/21 Page 4 of 6




Order, the Court warned Regan that “if he fails to meet this deadline, his appeal may be

dismissed for failure to prosecute.” (Id.).

         On February 17, Regan filed a letter stating that, because his motion to reinstate his

appeal with the Second Circuit was still pending at the time the Court issued its February 9

Order, he did not believe that the Court had jurisdiction to issue that order. (Dkt. No. 52). The

next day, the Court issued a text order explaining that “[t]he Second Circuit Court of Appeals . . .

has determined that it does not have jurisdiction over Appellant’s appeals,” that “[t]here is still

no final order that could be the basis of an appeal and no certification of a direct appeal,” and

that “[t]he fact that Appellant has continued to file motions in the Second Circuit does not

change the fact that the Second Circuit does not have jurisdiction over his appeals, and these

motions cannot be used as an excuse to delay the proceedings in this appeal, which has been

pending since August 2020.” (Dkt. No. 53). The Court affirmed that “Appellant’s brief is due by

March 9, 2021,” and reiterated that “[i]f Appellant does not file a brief by March 9, 2021, the

Court will consider whether this appeal should be dismissed for failure to timely file a brief.”

(Id.).

         On February 22, Regan sent a letter to the Hon. Glenn T. Suddaby, Chief Judge of the

U.S. District Court for the Northern District of New York, requesting his intervention, and

provided a copy of the letter to this Court. (Dkt. Nos. 54, 55). Regan’s filing of this letter does

not operate to extend his Court-established deadline for filing an appellate brief or to otherwise

stay these proceedings.

         Regan still has not filed his appellate brief, and his deadline for doing so (which this

Court has now extended twice) has passed. Moreover, Regan has completed a number of other

filings in this Court and others (including in connection with his continued unsuccessful efforts




                                                   4
          Case 3:20-cv-00846-BKS Document 56 Filed 03/16/21 Page 5 of 6




to pursue a premature appeal to the Second Circuit) while neglecting to file his required appellate

brief in this case. (See, e.g., Dkt. No. 43 (motion for a stay pending appeal, dated January 20,

2021); Dkt. No. 47 (motion to reinstate appeal with the Second Circuit dated January 27, 2021);

Dkt. No. 49 (response to the Trustee’s affidavit opposing his motion for a stay dated February 8,

2021); Case No. 19-50014, Dkt. No. 38 (objection to motion to approve settlement agreement in

the Trustee Adversary Proceeding dated January 6, 2021); see also In Re: Walter Joseph Regan,

Case Nos. 20-3444 (L), 20-4208 (Con), 20-4210 (Con) (reflecting filings as recently as March

12)).

        Thus, because it appears that Regan has failed to prosecute this action diligently, he is

ordered to show cause why this action should not be dismissed for failure to prosecute. See

N.D.N.Y. L.R. 41.2(a) (“Whenever it appears that the plaintiff has failed to prosecute an action

or proceeding diligently, the assigned judge shall order it dismissed.”); In re Hoti Entes., L.P.,

No. 10-cv-24129, 2013 WL 1812197, at *16, 2013 U.S. Dist. LEXIS 62463, at *47 (S.D.N.Y.

Apr. 26, 2013) (“[An appellant’s] procedural default is not excused by his status as a pro se

litigant . . . [p]articularly, where, as here, [the appellant] has already demonstrated he understood

the need to timely file a brief”); In re Truong, 388 B.R. 43, 45 (S.D.N.Y. 2008) (noting that

“although pro se litigants . . . are generally afforded some latitude, they are nonetheless required

to learn and comply with procedural rules,” and dismissing a pro se litigant’s bankruptcy appeal

where he did not demonstrate that his failure to timely file a brief “was the result of a good faith

mistake or that it arose out of circumstances beyond [the appellant’s] control”); In re Bristol, No.

09-cv-1683, 2010 WL 1223053, at *2-3, 2010 U.S. Dist. LEXIS 27647, at *5-9 (E.D.N.Y. Mar.

24, 2010) (collecting cases discussing the circumstances under which a pro se litigant’s

bankruptcy appeal may be dismissed for failure to timely file a brief).




                                                  5
          Case 3:20-cv-00846-BKS Document 56 Filed 03/16/21 Page 6 of 6




       ORDERED that Appellant is directed to file and serve, by April 6, 2021, either the

Appellant’s Brief or a response to this Order to Show Cause stating why this action should not be

dismissed for failure to prosecute.

       It is further ORDERED that IF THE COURT DOES NOT RECEIVE FROM

APPELLANT the Appellant’s Brief or a response to this Order to Show Cause ON OR

BEFORE APRIL 6, 2021, THIS ACTION WILL BE DISMISSED; and it is further

       ORDERED that the Clerk of the Court serve a copy of this Order upon the parties in

accordance with the Local Rules.

       IT IS SO ORDERED.

Dated: March 16, 2021
       Syracuse, New York




                                               6
